--------------------------------------------------------------------------------

Exhibit 10.4
 
RESTRICTED SHARE UNIT AGREEMENT
PURSUANT TO THE
TRONOX LIMITED
MANAGEMENT EQUITY INCENTIVE PLAN
CRISTAL TRANSACTION INTEGRATION SYNERGY SAVINGS
PERFORMANCE-BASED RESTRICTED SHARE UNITS


*  *  *  *  *


Participant:


Grant Date:
 
Number of Performance-Based Restricted Share Units granted:


*  *  *  *  *


THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Tronox Limited (the
“Company”), and the Participant specified above, pursuant to the Tronox Limited
Management Equity Incentive Plan (the “Plan”), which is administered by the
Committee; and


WHEREAS, it has been determined by the Committee under the Plan that it would be
in the best interests of the Company to grant and issue the Restricted Share
Units provided herein to the Participant on and subject to the terms and
conditions of the Plan and this Agreement (“Integration RSUs”).


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:


1.         Incorporation By Reference; Plan Document Receipt Certain Defined
Terms.  This Agreement is an Award Agreement for the purpose of the Plan.  This
Agreement is subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time unless such amendments are expressly intended not to apply to
the Award provided hereunder), all of which terms and provisions are made a part
of and incorporated in this Agreement as if they were each expressly set forth
herein.  Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan.  The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content.  Unless otherwise provided herein,
in the event of any conflict between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall control.


2.         Grant of Restricted Share Unit Award.  The Company hereby grants to
the Participant, as of the Grant Date specified above, and shall issue to the
Participant on or as soon as practicable after the date of execution of this
Agreement the number of Integration RSUs specified above.  Each Integration RSU
represents the right to receive one Class A Ordinary Share on a future date,
based on the attainment of certain Cristal Integration Synergy performance goals
and continued employment or service, as set forth herein.  The Participant
agrees and understands that except as provided by the Plan nothing contained in
this Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the Company for any reason and no adjustments shall be made for dividends in
cash or other property, distributions or other rights in respect of any such
shares, except as otherwise specifically provided for in the Plan or this
Agreement.  The Participant also agrees and understands that the Integration
RSUs are not Shares and do not confer rights on the Participant as a
Shareholder.
 

--------------------------------------------------------------------------------

3.         Vesting.


(a)       Cristal Transaction Closing Condition.  Except as otherwise provided
in this Section 3, should the Cristal Transaction not close by July 1, 2018, all
unvested Integration RSUs shall immediately be canceled and forfeited.


(b)       Cristal Integration Synergy Performance Goal.  Except as otherwise
provided in this Section 3, the right to the Integration RSUs subject to this
Agreement will be based upon the Company’s achievement of the publicly announced
synergies from the Cristal Transaction over the Measurement Period.  The
“Measurement Period” shall mean the two-year period commencing on the closing
date of the Cristal Transaction.


(i)          Except as otherwise provided, subject to the Participant’s
continued employment on the second (2nd) anniversary of the closing date of the
Cristal Transaction, the right to the number of Integration RSUs pursuant to
this Section 3(b)3(a) shall be equal to the aggregate number of Integration RSUs
multiplied by the applicable Cristal Integration Payout Percentage.  The
following table shall be used to determine the “Cristal Integration Payout
Percentage”:


Two-Year Cumulative Synergy Savings from the Cristal Transaction
 
Cristal Integration
Payout Percentage
 
$225 million (Target)
   
100
%
$180 million (Threshold)
   
50
%
Below $180 million
   
0
%



To the extent that actual Cumulative Synergy Savings from the Cristal
Transaction for the Measurement Period hereunder is between the Threshold level
and the Target level, the number of Integration RSUs to become earned hereunder
shall be determined on a pro rata basis using straight line interpolation;
provided that no Integration RSUs shall be earned if the actual Cumulative
Synergy Savings from the Cristal Transaction achieved for the Measurement Period
is less than the Threshold level of performance set forth in the schedule above;
and provided, further, that the maximum number of Integration RSUs that may be
earned shall not exceed the number of Integration RSUs set forth in the schedule
above corresponding to the Target level of performance.


(c)       Termination in General.  Except as otherwise set forth in Sections,
3(d), 3(e), and 3(f) hereof, all unvested Integration RSUs shall immediately be
canceled and forfeited upon a Termination for any reason.
 
2

--------------------------------------------------------------------------------

(d)       Termination for Death or Disability or Retirement Prior to the Cristal
Transaction Closing Date.  Notwithstanding any other provision of this Agreement
or the Plan, upon the Participant’s Termination due to the Participant’s Death
or Disability or Retirement prior to the Cristal Transaction Closing Date, a pro
rata portion of the unvested Integration RSUs shall immediately become earned,
deliverable at the time and manner specified in Section 4 below, assuming a
Cristal Integration Payout Percentage of 100%, in an amount determined by the
fraction, the numerator of which is the number of days that have elapsed
beginning on the Grant Date and ending on the Termination Date and the
denominator of which is the number of days beginning on the Grant Date and
ending on the closing date of the Cristal Transaction.  If, at the time of a
Participant’s Death or Disability or Retirement, the actual closing date for the
Cristal Transaction is not known, then the Committee shall, in good faith,
estimate the date on which the Cristal Transaction will close for purposes of
this calculation.  If the actual closing date of the Cristal Transaction is
sooner than the estimated date used, the Committee will recalculate using the
actual closing date and issue to the Participant the incremental number of Class
A Ordinary Shares at the time and manner specified in Section 4 below.  If the
actual closing date of the Cristal Transaction is after the estimated date used
no adjustment will be made and the Participant will retain the number of Class A
Ordinary Shares previously delivered.  For purposes of this Agreement,
“Retirement” shall mean a Termination other than a termination for Cause at or
after age 65 or such earlier date after age 50 as may be approved by the
Committee with regard to such Participant, in its sole discretion, subject to
Section 409A of the Code.


(e)       Termination for Death or Disability or Retirement On or After the
Cristal Transaction Closing Date.  Notwithstanding any other provision of this
Agreement or the Plan, upon the Participant’s Termination due to the
Participant’s Death or Disability or Retirement on or after the Cristal
Transaction Closing Date, one hundred percent (100%) of all unvested Integration
RSUs shall immediately become earned, deliverable at the time and manner
specified in Section 4 below, assuming a Cristal Integration Payout Percentage
of 100%.


(f)        Termination without Cause or by Participant for Good Reason on or
After the Cristal Transaction Closing Date.  Notwithstanding any other provision
of this Agreement or the Plan, upon a Participant’s Termination by the Company
without Cause or by the Participant’s for Good Reason on or after the Cristal
Transaction Closing Date, a pro rata portion of the unvested Integration RSUs
that would have been eligible to be earned on the second (2nd) anniversary of
the Cristal Transaction Closing Date shall remain outstanding and be eligible to
be earned, deliverable at the time and manner specified in Section 4 below,
based upon the Company’s actual Cumulative Synergy Savings over the Measurement
Period in accordance with Sections 3(b) as applicable, in an amount determined
by the fraction, the numerator of which is the number of days that have elapsed
beginning on the Grant Date and ending on the Termination Date and the
denominator of which is the number of days beginning on the Grant Date and
ending on the second (2nd) anniversary of the Cristal Transaction Closing Date.


4.         Period of Restriction; Delivery of Class A Ordinary Shares. If and
when Integration RSUs awarded by this Agreement become earned, the Integration
RSUs shall cease to be liable to be forfeited by the Participant.  Subject to
satisfaction of the tax withholding requirements under Section 10 below, the
Company will, as soon as practicable, but in no event shall such period exceed
sixty (60) days, (i) deliver to the Participant the number of unrestricted Class
A Ordinary Shares equal to the total number of Integration RSUs that were earned
on such date and (ii) make a Dividend Equivalent Payment to the Participant with
respect to such Integration RSUs as provided in Section 7.5.5(b) of the Plan.
 
3

--------------------------------------------------------------------------------

5.         Dividends and Other Distributions; Voting Rights.


(a)       Section 7.5.5(b) of the Plan shall apply with respect to the
Integration RSUs.


(b)       Participants have no voting rights during period of restrictions for
Integration RSUs.


(c)       Section 7.5.6 of the Plan shall apply with respect to the Integration
RSUs (unless the Committee determines otherwise in any particular case pursuant
to Section 4.3 of the Plan).


6.         No transferability.  No Integration RSUs granted hereunder may be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated.


7.         Entire Agreement; Amendment.  This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter.  The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan.  This Agreement may also be modified or amended by writing
signed by both the Company and the Participant.  The Company shall give written
notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof. Notwithstanding
anything in this Section to the contrary, no amendment shall be made to this
Award Agreement that materially adversely alters or impairs any rights of the
Participant with respect to the Award granted to him hereunder without the
Participant’s consent in writing to such amendment


8.         Acknowledgment of Participant.  This award of Integration RSUs does
not entitle Participant to any benefit other than that granted under this
Agreement.  Any benefits granted under this Agreement are not part of the
Participant’s ordinary salary, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation.  Participant
understands and accepts that the benefits granted under this Agreement are
entirely at the discretion of the Company and that the Company retains the right
to amend or terminate this Agreement and the Plan at any time, at its sole
discretion and without notice. Notwithstanding anything in this Section to the
contrary, no amendment shall be made to this Award Agreement that materially
adversely alters or impairs any rights of the Participant with respect to the
Award granted to him hereunder without the Participant’s consent in writing to
such amendment


9.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles of conflict of laws thereof.
 
4

--------------------------------------------------------------------------------

10.       Withholding of Tax.  As a condition to the distribution of Shares to
the Participant, the Participant shall be required to pay in cash, or to make
other arrangements satisfactory to the Company (including, without limitation,
authorizing withholding from payroll and any other amounts payable to the
Participant), the minimum statutory amount that is sufficient to satisfy any
federal, provincial, state, local and foreign taxes of any kind (including, but
not limited to, the Participant’s FICA and SDI obligations) which the Company,
in its sole discretion, deems necessary to comply with the Code and/or any other
applicable law, rule or regulation with respect to the Integration RSUs.  Unless
the tax withholding obligations of the Company are satisfied, the Company shall
have no obligation to issue a certificate or book-entry transfer for such Shares
(except as required by applicable law).  The Committee, in its sole discretion
and pursuant to such procedures as it may specify from time to time, may permit
the Participant to satisfy his or her tax obligations, in whole or in part by
one or more of the following (without limitation): (a) paying cash, (b) electing
to have the Company withhold otherwise deliverable Shares having a Fair Market
Value equal to the minimum statutory amount required to be withheld, or (c)
selling a sufficient number of such Shares otherwise deliverable to Participant
through such means as the Company may determine in its sole discretion (whether
through a broker or otherwise) equal to the amount required to be withheld.


11.       Section 83(b) – U.S. Only.  If the Participant properly elects (as
required by Section 83(b) of the Code) within thirty (30) days after the
issuance of the Integration RSUs to include in gross income for federal income
tax purposes in the year of issuance the Fair Market Value of such Integration
RSUs, the Participant shall pay to the Company or make arrangements satisfactory
to the Company to pay to the Company upon such election, any federal, state or
local taxes required to be withheld with respect to the Integration RSUs.  If
the Participant shall fail to make such payment, the Company shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Participant any federal, state or local taxes of any kind
required by law to be withheld with respect to the Integration RSUs, as well as
the rights set forth in Section 10 hereof.  The Participant acknowledges that it
is the Participant’s sole responsibility, and not the Company’s, to file timely
and properly the election under Section 83(b) of the Code and any corresponding
provisions of state tax laws if the Participant elects to make such election,
and the Participant agrees to timely provide the Company with a copy of any such
election.


12.       Acceptance.  The Participant shall forfeit the Integration RSUs if the
Participant does not execute this Agreement within a period of sixty (60) days
from the date that the Participant receives this Agreement (or such other period
as the Committee shall provide).


13.       Securities Representations.  The Integration RSUs are being issued to
the Participant and this Agreement is being made by the Company in reliance upon
the following express representations and warranties of the Participant.  The
Participant acknowledges, represents and warrants that:


(a)       The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 13.


(b)       If the Participant is deemed an affiliate within the meaning of Rule
144 of the Securities Act, the Integration RSUs must be held indefinitely unless
an exemption from any applicable resale restrictions is available or the Company
files an additional registration statement (or a “re-offer prospectus”) with
regard to the Integration RSUs and the Company is under no obligation to
register the Integration RSUs (or to file a “re-offer prospectus”).
 
5

--------------------------------------------------------------------------------

(c)       If the Participant is deemed an affiliate within the meaning of Rule
144 of the Securities Act, the Participant understands that (i) the exemption
from registration under Rule 144 will not be available unless (A) a public
trading market then exists for the Shares of the Company, (B) adequate
information concerning the Company is then available to the public, and (C)
other terms and conditions of Rule 144 or any exemption therefrom are complied
with, and (ii) any sale of the vested RSUs hereunder may be made only in limited
amounts in accordance with the terms and conditions of Rule 144 or any exemption
therefrom.


14.       No Right to Employment.  Any questions as to whether and when there
has been a termination of such employment and the cause of such termination
shall be determined in the sole discretion of the Committee.  Nothing in this
Agreement shall interfere with or limit in any way the right of the Company to
terminate the Participant’s employment or service at any time, for any reason
and with or without cause.


15.       Notices.  Any notice which may be required or permitted under this
Agreement shall be in writing, and shall be delivered in person or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:


(a)       If such notice is to the Company, to the attention of the General
Counsel of the Company or Secretary of the Company at such other address as the
Company, by notice to the Participant, shall designate in writing from time to
time.


(b)       If such notice is to the Participant, at his/her address as shown on
the Company’s records, or at such other address as the Participant, by notice to
the Company, shall designate in writing from time to time.


16.       Compliance with Laws.  The issuance of the Integration RSUs or
unrestricted Shares pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act, the Corporations Act, and in
each case any respective rules and regulations promulgated thereunder) and any
other law or regulation applicable thereto.  The Company shall not be obligated
to issue the Integration RSUs or any of the Shares pursuant to this Agreement if
any such issuance would violate any such requirements.


17.       Binding Agreement; Assignment.  This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Participant shall not assign (except as provided by
Section 6 hereof) any part of this Agreement without the prior express written
consent of the Company.


18.       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.
 
6

--------------------------------------------------------------------------------

19.       Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.


20.       Further Assurances.  Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.


21.       Severability.  The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.


[Remainder of Page Intentionally Left Blank]
 
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



 
TRONOX LIMITED
           
By:
               
Name:
           
Title:
 

 

 
PARTICIPANT
                           
Name:
               
Social Security Number:
   



 

--------------------------------------------------------------------------------